Name: 83/427/EEC: Commission Decision of 29 July 1983 amending the list of establishments in the Republic of Austria approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-27

 Avis juridique important|31983D042783/427/EEC: Commission Decision of 29 July 1983 amending the list of establishments in the Republic of Austria approved for the purpose of importing fresh meat into the Community Official Journal L 238 , 27/08/1983 P. 0049 - 0050*****COMMISSION DECISION of 29 July 1983 amending the list of establishments in the Republic of Austria approved for the purpose of importing fresh meat into the Community (83/427/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Austria, approved for the purpose of the importation of fresh meat into the Community, was drawn up initially by Council Decision 82/730/EEC (3); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (4) has revealed that the level of health and hygiene of certain establishments has altered since the last inspection; whereas, consequently, it is advisable to inscribe certain of those establishments on the Community list and to limit, for reasons of hygiene and public health, Community approval of some other establishments; Whereas, for the last mentioned establishments, it is necessary, for reasons of hygiene and public health, to take special measures regarding entry into the Community of meat which has been produced therein; Whereas, to this end, it is necessary, on the one hand, to fix a final date for the introduction into Community territory of meat originating in these establishments and, on the other hand, to require a special reference in the public health certificate concerning the date by which this meat has been produced; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/730/EEC is hereby replaced by the Annex to this Decision. Article 2 1. Fresh meat from those establishments authorized to appear until 31 December 1983 on the list annexed to this Decision may be introduced into Community territory until 15 January 1984. 2. The health certificate accompanying the fresh meat sent from these establishments as and from 1 January 1984 must bear the reference 'fresh meat obtained before 1 January 1984'. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 1. (4) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouse and cutting premise 1.2.3 // // // // O 4 // Vieh- und Fleisch GmbH // Linz // // // B. Slaughterhouses 1.2.3 // // // // N 4 // WOEV, Versandschlachthof // Greinsfurth // N 9 // WOEV, Versandschlachthof // Mistelbach // N 12 // Josef Grandits // Kirchschlag // O 6 (1) // Welser Schlachthof GmbH & Co. KG // Wels // O 11 // Fuerst und Soehne, Vieh- und Fleischexport // Pregarten // O 25 // Schlachthof Rudolf Grossfurtner // Utzenaich // S 1 (1) // Staedtischer Schlachthof // Salzburg // St 5 // Hans Scheucher GmbH // Jagerberg-Ungersdorf // St 6 // Staedtischer Schlacht- und Viehhof // Graz // St 7 (1) // Alpenfleisch KG // Stainach // St 20 // Prettenhofer // Gross-Steinbach // St 21 // Rudolf Joebstl // Strass // St 23 // Johann Zsifkowics KG // Fuerstenfeld // W 2 (1) // Markt- und Schlachtbetrieb St. Marx // Wien // // // C. Cutting premise 1.2.3 // // // // O 15 (1) // Zerlegungsbetrieb Josef Handlbauer // Wels // // // II. PIGMEAT A. Slaughterhouse and cutting premise 1.2.3 // // // // O 4 // Vieh- und Fleisch GmbH // Linz // // // B. Slaughterhouses 1.2.3 // // // // N 4 // WOEV, Versandschlachthof // Greinsfurth // N 9 // WOEV, Versandschlachthof // Mistelbach // N 12 // Josef Grandits // Kirchschlag // O 6 (1) // Welser Schlachthof GmbH & Co. KG // Wels // O 25 // Schlachthof Rudolf Grossfurtner // Utzenaich // S 1 (1) // Staedtischer Schlachthof // Salzburg // St 5 // Hans Scheucher GmbH // Jagerberg-Ungersdorf // St 6 // Staedtischer Schlacht- und Viehhof // Graz // St 20 // Prettenhofer // Gross-Steinbach // St 21 // Rudolf Joebstl // Strass // St 23 // Johann Zsifkowics KG // Fuerstenfeld // W 2 (1) // Markt- und Schlachtbetrieb St. Marx // Wien // // // C. Cutting premise 1.2.3 // // // // O 15 (1) // Zerlegungsbetrieb Josef Handlbauer // Wels // // // III. COLD STORE 1.2.3 // // // // W 19 // Frigoscandia GmbH, Wiener Kuelhaus // Wien // // // (1) Until 31 December 1983.